
	

114 HR 172 : To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi, as the “R. Jess Brown United States Courthouse”.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 172
		IN THE SENATE OF THE UNITED STATES
		April 29, 2015Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi,
			 as the R. Jess Brown United States Courthouse.
	
	
 1.DesignationThe United States courthouse located at 501 East Court Street in Jackson, Mississippi, shall be known and designated as the R. Jess Brown United States Courthouse.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the R. Jess Brown United States Courthouse.
		
	Passed the House of Representatives April 28, 2015.Karen L. Haas,Clerk
